Citation Nr: 1545514	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-00 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from June 1997 to January 1999 and from October 2001 to October 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran requested a hearing before a member of the Board.  The Veteran was scheduled for the requested hearing in May 2015 and failed to report without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.   


FINDING OF FACT

The Veteran's service-connected disabilities do not make him unable to obtain and maintain gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in March 2008 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

With an approximate balance of positive and negative evidence as to any issue material to a determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran is service-connected for papillary carcinoma of the thyroid, status post total thyroidectomy, rated 100 percent prior to May 1, 2008, and 60 percent beginning May 1, 2008; chronic lumbosacral strain, rated 10 percent prior to September 26, 2007, and 20 percent from September 26, 2007; recurrent right inguinal ligament strain, rated 10 percent; right knee retropatellar pain syndrome, rated 10 percent; tinnitus, rated 10 percent; disfiguring thyroidectomy scar, rated 10 percent; and gastroesophageal reflux disease (GERD), rated 0 percent prior to December 11, 2009, and 10 percent from December 11, 2009.  The Veteran's combined service-connected disability rating prior to May 1, 2008, was 100 percent; and, the Veteran's combined service-connected disability rating as of May 1, 2008, has been 80 percent.  Therefore, the Veteran has met the schedular criteria for the entire period on appeal.  38 C.F.R. § 4.16 (2015).

Significantly, the evidence of record shows that the Veteran does, in fact, work.  In a January 2009 statement, the Veteran reported that he had decided to start his own metal fabrication business to make ends meet and support his family.  He reported that he had not been able to handle going to college and working part-time and so, he had started his business so that he was able to work at his own pace.  Prior to that, the record shows that the Veteran was attending college on a full-time, or nearly full-time, basis.  The Veteran has reported that he was not able to work 40 hours per week and his business was not yet paying him even minimum wage.  He reported that he had all but quit seeking medical care, to include from VA, but still required regular blood work to regulate his thyroid hormone and that he still experienced back and knee pain.  While the Veteran reported that he had to rely on donated labor from neighbors and friends to get "heavy lifting" done and that his wife had to work for free on weekends at the business, he did not provide any significant detail regarding how the functional impairment from his various service-connected disabilities made him unable to obtain and maintain substantially gainful employment.

There is no indication from the record that the Veteran has sought to obtain full-time employment at any time since separation from active service, let alone that he was unable to maintain gainful employment as a result of functional impairment caused by service-connected disabilities. 

At a May 2006 VA examination, the Veteran's papillary carcinoma of the thyroid was noted to be in remission.  Further, while it was noted that the Veteran experienced fatigue and some difficulty with memory, there is no indication from the examination report that the disability interfered with his ability to obtain and maintain gainful employment.  

At a November 2009 VA examination, the Veteran reported that he experienced daily back pain with flare-ups approximately once per week that were caused by bending, twisting, stretching, lifting anything heavy, sitting in one spot for too long, or moving for too long.  There were no incapacitating episodes reported.  Other than the daily pain, managed with medication, and the weekly flare-ups, there was no indication from the examination report that the disability interfered with his ability to obtain and maintain gainful employment.

At a January 2010 VA examination, the Veteran reported that he experienced nighttime GERD which woke him from sleep approximately three times per night.  He reported that the frequent awakening caused daytime sleepiness, which had begun to affect his ability to take care of his business.  However, there is no indication from the examination report that the disability caused him to be unable to obtain and maintain gainful employment. 

A review of the record shows that the Veteran has sought treatment for his various disabilities from VA.  A review of the VA treatment records does not show that the Veteran is unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  

The Board acknowledges an October 2006 letter from the Veteran's vocational rehabilitation counselor, in which it was reported that the Veteran had been required to drop a three credit German language course, putting him in part-time enrollment status, as he was receiving treatment for generalized anxiety disorder.  It was noted that the Veteran would likely return to full-time status the following semester in Spring 2007.  The Board notes that the Veteran is not currently service-connected for a psychiatric disability.  Therefore, symptoms caused by a nonservice-connected mental disorder cannot be considered in a determination of TDIU. 

The Board also acknowledges a February 2008 letter from the Veteran's treating nurse practitioner, in which it was reported that the Veteran was experiencing tension headaches related to cervical strain and as a result, his Spring 2008 semester class schedule should be decreased by one class, dropping him to part-time enrollment status.  The Board notes that the Veteran is not currently service-connected for cervical strain or headaches.  Therefore, symptoms caused by cervical strain and headaches cannot be considered in a determination of TDIU.

In sum, while the Veteran meets the schedular criteria for consideration of the assignment of TDIU, there is no indication from the record that he is unable to obtain and maintain substantially gainful employment solely as a result of his service-connected disabilities.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for TDIU and entitlement to TDIU is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


